DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed December 14, 2020.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adair et al (US 10/019,489 B1).

Regarding claims 1, 8, and 15, Adair discloses a method comprising:
         obtaining, via a camera of a mobile device, image data concerning a product (Adair:  Figure 4a - receive an image of an item 405);
  causing, by the mobile device and after obtaining the image data, display of product information associated with the image data by the mobile device (Adair:  Figure 5a - item 198273 570, column 18 lines 15-20 - FIGS. 5A and 5B are pictorial diagrams of example configurations of an item);
 obtaining, by the mobile device and while displaying the product information, audio data of an utterance of a user of the mobile device (Adair:  Figure 4a, column 15 lines 65 – column 16 lines 1-10 - The indirect feedback may also be detected in audio data using speech recognition. For example, the audio data may represent utterances of a user. The utterances include words that can be detected using speech recognition to generate a transcript of the utterance. A lexical analysis of the words included in the transcript can be used to further detect the mood of the user who uttered the words. For example, words like “great,” “exhilarating,” “sun,” “good,” and “life” may be associated with happiness);
processing the audio data to cause a reaction of the user to at least a portion of the product information to be determined (Adair:  Figure 4a - detect first mood (reaction) 415);
causing, by the mobile device, display of a product recommendation generated based on the reaction (Adair:  Figure 6, p100 - In some implementations, the feedback response may include identifying content or items based on the mood).

Regarding claims 2, 9, and 16, Adair discloses all of the limitations as noted above in claims 1, 8, and 15.  Adair further discloses wherein the reaction is determined based on processing the utterance using a sentiment analysis technique to categorize the utterance into a sentiment category (Adair:  Figure 5A - neutral, anger disgust (negative), happy (positive)).  

Regarding claims 3, 10, and 17, Adair discloses all of the limitations as noted above in claims 2, 9, and 16.  Adair further discloses wherein the sentiment category includes at least one of a positive utterance, a neutral utterance, or a negative utterance (Adair:  Figure 5A - neutral, anger disgust (negative), happy (positive)).  

Regarding claims 4, 11, and 18, Adair discloses all of the limitations as noted above in claims 1, 8, and 15.  Adair further discloses wherein the reaction is determined based on one or more words of the utterance (Adair:  Figure 4a, column 15 lines 65 – column 16 lines 1-10 - The indirect feedback may also be detected in audio data using speech recognition. For example, the audio data may represent utterances of a user. The utterances include words that can be detected using speech recognition to generate a transcript of the utterance. A lexical analysis of the words included in the transcript can be used to further detect the mood of the user who uttered the words. For example, words like “great,” “exhilarating,” “sun,” “good,” and “life” may be associated with happiness).  

Regarding claims 5, 12, and 19, Adair discloses all of the limitations as noted above in claims 1, 8, and 15.  Adair further discloses obtaining, by the mobile device and from another device, the product information based on processing the image data (Adair:  Figure 5a - item 198273 570, column 18 lines 15-20 - FIGS. 5A and 5B are pictorial diagrams of example configurations of an item).  

Regarding claims 6, 13, and 20, Adair discloses all of the limitations as noted above in claims 1, 8, and 15.  Adair further discloses determining the utterance concerns the reaction of the user to at least the portion of the product information (Adair:  Figure 4A).  

Regarding claims 7 and 14, Adair discloses all of the limitations as noted above in claims 1 and 8.  Adair further discloses providing a prompt to comment on the product information, the audio data being obtained based on providing the prompt (Adair:  column 2 lines 45-50 - Direct feedback, on the other hand, may include explicit audio utterances captured by a microphone such as, “I don't like the color of this shirt,” an explicit rating for the item input via a user interface, or an image of the user captured by the image capturing system in which the user is giving a “thumbs down” hand signal in response to a prompt for feedback).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625